United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3007                                                 September Term, 2020
                                                                     1:04-cr-00355-CKK-6
                                                       Filed On: August 27, 2021
United States of America,

              Appellee

       v.

Aaron Perkins, also known as Short,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard, Rao, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, it is

        ORDERED and ADJUDGED that the district court’s February 5, 2021 order
denying appellant’s motion for compassionate release be affirmed. Appellant
requested compassionate release under 18 U.S.C. § 3582(c)(1)(A), which, in pertinent
part, allows a court to reduce a defendant’s sentence if it determines “extraordinary and
compelling reasons” warrant release after considering the relevant 18 U.S.C. § 3553(a)
factors. The district court concluded that appellant had demonstrated neither
extraordinary and compelling reasons nor that the § 3553(a) factors weighed in favor of
release. Neither conclusion was an abuse of discretion. See United States v. Long,
997 F.3d 342, 352 (D.C. Cir. 2021).

      The district court acted within its discretion in determining that appellant failed to
demonstrate an extraordinary and compelling reason for compassionate release based
on potential long-term effects of his having previously contracted COVID-19 and the
possibility of his reinfection given appellant’s age and lack of other medical conditions.

      The district court likewise acted within its discretion in concluding that appellant’s
30-year mandatory minimum sentence under 18 U.S.C. § 924(c) was not an
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3007                                                September Term, 2020

extraordinary and compelling reason for compassionate release. Although courts have
concluded that “stacking” of § 924(c) counts may present an extraordinary and
compelling reason under § 3582(c)(1)(A), see, e.g., United States v. McCoy, 981 F.3d
271, 285 (4th Cir. 2020), appellant’s 30-year sentence was not the result of “stacking”
and was instead because of appellant’s possession of a machine gun during and in
relation to a crime of violence, see 18 U.S.C. § 924(c)(1)(B)(ii).

      Finally, the district court properly analyzed the relevant § 3553(a) factors and did
not abuse its discretion in concluding that, on balance, they weighed against
compassionate release.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2